Citation Nr: 1139358	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for residuals of back surgery (times 3).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse (R.J.)


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing in August 2010.  A transcript of this proceeding has been associated with the claims file.    

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  While the issue of entitlement to entitlement to a total disability rating based on individual unemployability (TDIU) rating is part and parcel of an increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a review of the record shows that the Veteran may be unemployable due to his service-connected low back and psychiatric disorders.  As the Board only has jurisdiction of the low back issue and does not have jurisdiction of the psychiatric issue the issue of entitlement to a TDIU is referred to the Agency of Original Jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, a review of the file shows that the Veteran was awarded Social Security disability benefits in December 2002 for his service-connected low back and psychiatric disorders effective April 6, 2001.  While a copy of the administrative decision regarding this award has been associated with the claims file, the medical records underlying this award are not on file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002).  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  As such, the Veteran's Social Security disability records should be obtained on remand.
 
Furthermore, development is needed to determine whether, and to what extent, the Veteran currently suffers from neurological deficits secondary to his service-connected low back disorder.  During an August 2006 VA spine examination the Veteran reported pain in the lower lumbar area that radiated to the groin bilaterally and, at times, down the legs.  Also, during the August 2010 Travel Board hearing the Veteran complained of numbness in his legs.  Moreover, the Veteran has not worked since April 2001, allegedly, due in part to his service-connected low back disorder.  On remand, the Veteran should be afforded a new examination for his back disorder with an emphasis on determining whether the Veteran suffers from neurological impairment as a result of his back disorder and whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected low back disorder.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted, including any specific nerve studies to include electromyography and/or nerve conduction velocity tests.

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected low back disorder and specifically indicate whether the Veteran suffers from neurological impairment as a result of his back disorder.  If so, the nerves affected should be identified and the degree of any paralysis specified.  

The examiner should also describe the effects, if any, of the service-connected back disorder on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected low back disorder.     

A complete rationale for all opinions should be expressed.

3. After consideration of the foregoing, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

